         Case 1:15-cr-00667-KPF Document 584 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             15 Cr. 667-6 (KPF)

MAURICE SESSUM,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 20, 2020, Defendant Maurice Sessum filed a motion for

compassionate release with the Court, pursuant to 18 U.S.C. § 3582(c)(1)(A).

(Dkt. #579). On April 22, 2020, the Court ordered the Government to respond

to Defendant’s motion on or before April 24, 2020. (Dkt. #581). On April 23,

2020, the Government filed a letter brief opposing Defendant’s motion. (Dkt.

#582).

      As the Government notes in its opposition, and as Defendant concedes

(see Dkt. #579 at 3), Defendant has failed to exhaust his administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A). The Court has researched

the issue, and now aligns itself with those sister courts that have found the

exhaustion requirement to be one that it can neither waive nor excuse. See,

e.g., United States v. Roberts, No. 18 Cr. 528-5 (JMF), 2020 WL 1700032, at *1

(S.D.N.Y. Apr. 8, 2020). Therefore, the Court will not consider Defendant’s

motion for compassionate release at this time. Accordingly, Defendant is

hereby ORDERED to notify the Court of the date on which he submitted his

request for compassionate release to the Warden.
      Case 1:15-cr-00667-KPF Document 584 Filed 04/23/20 Page 2 of 2



     SO ORDERED.

Dated: April 23, 2020
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge



 A copy of this Order was mailed by Chambers to:
 Maurice Sessum
 Reg. No. 24456-055
 Lewisburg Federal Prison Camp
 P.O. Box 2000
 Lewisburg, PA 17837




                                           2
